 

Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT, dated as of March 13, 2018 (this “Agreement”), is made
by and among ALLIQUA BIOMEDICAL, INC., a Delaware corporation (the “Borrower”),
AQUAMED TECHNOLOGIES, INC., a Delaware corporation (the “Guarantor”; each of the
Borrower and the Guarantor also is referred to herein individually as an
“Obligor” and collectively as the “Obligors”), and PERCEPTIVE CREDIT HOLDINGS,
LP, a Delaware limited partnership (the “Lender”). Unless otherwise defined
herein or the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Obligors and the Lender are parties to that certain Credit
Agreement and Guaranty, dated as of May 29, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower and Celularity, Inc. (“Purchaser”) have entered into that
certain Asset Purchase Agreement (the “Purchase Agreement”), dated as of January
5, 2018, pursuant to which, among other things, the Purchaser will acquire
certain assets, liabilities and businesses of the Borrower (the “Acquisition”);

 

WHEREAS, in that certain Forbearance and Amendment Agreement (the “Forbearance
Agreement”), dated as of February 5, 2018, the Lender agreed, among other
things, to refrain and forebear from exercising or pursuing any remedies with
respect to certain Defaults (the “Specified Defaults”) for a specified period of
time, all on the terms and conditions set forth therein; and

 

WHEREAS, among other things, and in anticipation of the Acquisition, the
Borrower has requested that the Lender make an additional bridge term loan to
the Borrower in the aggregate principal amount of $2,000,000 (the “Bridge
Loan”).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:


ARTICLE I
definitions

 

SECTION 1.01. Definitions. The following terms (whether or not highlighted in
bold and/or italics) when used in this Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):

 

“Acquisition” is defined in the second recital.

 

“Agreement” is defined in the preamble.

 

“Authorized Officer” is defined in Section 3.01(b).

 

“Borrower” is defined in the preamble.

 

 

 

“Bridge Loan” is defined in the fourth recital.

 

“Bridge Loan Effective Date” is defined in Article III.

 

“Credit Agreement” is defined in first recital.

 

“Effective Date Certificate” is defined in Section 3.02.

 

“Forbearance Agreement” is defined in the third recital.

 

“Guarantor” is defined in the preamble.

 

“Lender” is defined in the preamble.

 

“Obligor” is defined in the preamble.

 

“Purchaser” is defined in the second recital.

 

“Purchase Agreement” is defined in the second recital.

 

“Specified Defaults” is defined in the third recital.

 


ARTICLE II
AMENDMENTs TO CREDIT AGREEMENT

 

SECTION 2.01. Amendments to the Credit Agreement. On the terms and subject to
the conditions set forth in Article III below, the Lender agrees to make the
Bridge Loan to the Borrower on the Bridge Loan Effective Date (as defined
below). For all purposes of the Credit Agreement (as subsequently amended or
otherwise modified, including pursuant to this Agreement) and each other Loan
Document, the Bridge Loan shall be deemed to be a “Loan” made under and pursuant
to the Credit Agreement, as so amended or otherwise modified, including, without
limitation, with respect to interest, fees, costs, expenses, maturity,
representations and warranties, covenants, Defaults, rights and remedies.  In
furtherance of the foregoing, as of the Bridge Loan Effective Date, and
simultaneously with the making of the Bridge Loan, the Credit Agreement shall be
further amended as follows:

 

(a)       The following new defined terms shall be added to Section 1.1 of the
Credit Agreement and inserted in their respective and appropriate alphabetical
order:

 

“Bridge Loan” means the $2,000,000 loan made by the Lender to the Borrower
pursuant to the Bridge Loan Amendment on the Bridge Loan Amendment Effective
Date.

 

“Bridge Loan Amendment” means that certain Amendment Agreement, dated as of
March 13, 2018, by and among the Obligors and the Lender.

 

“Bridge Loan Amendment Effective Date” means March 13, 2018.

 

(b)       The definitions of “Closing Date”, “Loan”, “Loan Document” and
“Maturity Date” set forth in Section 1.1 of the Credit Agreement are each hereby
amended and restated in their respective entireties to read as follows:

 2

 

 

“Closing Date” means the date of the making of the initial Loan hereunder
pursuant to Section 2.1, which shall coincide with the “Closing Date” as defined
in the Merger Agreement.

 

“Loan” means (i) the term loan made pursuant to Section 2.1 on the Closing Date
and (ii) the Bridge Loan made pursuant to the Bridge Loan Amendment on the
Bridge Loan Amendment Effective Date.

 

“Loan Documents” means, collectively, this Agreement (as subsequently amended or
otherwise modified, including pursuant to the Bridge Loan Amendment), the Notes,
the Pledge and Security Agreement, the Copyright Security Agreement, the Patent
Security Agreement, the Trademark Security Agreement, the Warrant, the
Subordination Agreement, each other agreement pursuant to which the Lender is
granted a Lien to secure the Obligations, the Commitment Letter and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.

 

“Maturity Date” means, (i) with respect to the Bridge Loan, the earlier of (x)
April 30, 2018 and (y) the “Closing Date” (as defined in the Asset Purchase
Agreement, dated January 5, 2018, by and between Borrower and Celularity, Inc.)
and, (ii) with respect to all other Loans, the fourth anniversary of the Closing
Date.

 

(c) Section 3.2(h) is hereby amended and restated in its entirety to read as
follows:

 

Any term or provision hereof to the contrary notwithstanding, if any Loan made
hereunder (other than any Bridge Loan) is repaid or prepaid for any reason on or
prior to the date that is three (3) years after the Closing Date (including
repayments and prepayments made pursuant to clause (b) through (g) above, but
excluding, payments made pursuant to clause (a) of this Section 3.2), the
Borrower shall pay the Early Prepayment Fee to the Lender at the time of such
prepayment, together with all other fees payable hereunder (if any), including
pursuant to Sections 3.7 and 3.8.

 

ARTICLE III
conditions precedent

 

This Agreement shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Bridge Loan Effective Date”):

 

SECTION 3.01. Secretary’s Certificate, Etc. The Lender shall have received from
each Obligor, (i) a copy of a good standing certificate, dated a date reasonably
close to the Bridge Loan Effective Date, for each such Person and (ii) a
certificate, dated as of the Bridge Loan Effective Date, duly executed and
delivered by such Person’s Secretary or Assistant Secretary, managing member or
general partner, as applicable, as to:

 

(a)       resolutions of each such Person’s board of directors (or equivalent
managing body, in the case of a Person that is not a corporation) then in full
force and effect authorizing the

 

 3

 

execution, delivery and performance of this Agreement to be executed by such
Person and the transactions contemplated hereby and thereby;

 

(b)       the incumbency and signatures of those of its officers, managing
member or general partner, as applicable, authorized to act with respect to this
Agreement to be executed by such Person (each an “Authorized Officer”); and

 

(c)       the full force and validity of each Organic Document of such Person
and copies thereof;

 

upon which certificates the Lender may conclusively rely until it shall have
received a further certificate of the Secretary, Assistant Secretary, managing
member or general partner, as applicable, of any such Person cancelling or
amending the prior certificate of such Person.

 

SECTION 3.02. Effective Date Certificate. The Lender shall have received a
certificate, dated as of the Bridge Loan Effective Date and in form and
substance satisfactory to the Lender (the “Effective Date Certificate”), duly
executed and delivered by an Authorized Officer of the Borrower, in which
certificate the Borrower shall agree and acknowledge, among other things, that
the statements made therein shall be deemed to be true and correct
representations and warranties of the Borrower as of such date in all material
respects, and, at the time such certificate is delivered, such statements shall
in fact be true and correct, and such statements shall include that (i) both
immediately before and after giving effect to the Bridge Loan, (x) the
representations and warranties set forth in this Agreement and each other Loan
Document shall, in each case, be true and correct in all material respects as of
the Bridge Loan Effective Date and (y) no Default (other than the Specified
Defaults) shall have then occurred and be continuing, or would result from
making the Bridge Loan on the Bridge Loan Effective Date, (ii) all of the
conditions set forth in this Article III have been satisfied, and (iii) the
Obligors, taken as a whole, on a consolidated basis, immediately before and
after giving effect to the making of the Bridge Loan, are Solvent. All documents
and agreements required to be appended to the Effective Date Certificate, if
any, shall be in form and substance satisfactory to the Lender, shall have been
executed and delivered by the requisite parties, and shall be in full force and
effect.

 

SECTION 3.03. Delivery of New Notes. The Lender shall have received a
replacement Note for the Loans (including the Bridge Loan) duly executed and
delivered by an Authorized Officer of the Borrower.

 

SECTION 3.04. Opinions of Counsel. The Lender shall have received opinions,
dated the Bridge Loan Effective Date and addressed to the Lender, from Haynes
and Boone, LLP.

 

SECTION 3.05. Costs and Expenses, etc. The Lender shall have received (i) a
non-refundable $250,000 upfront fee (the “Upfront Bridge Fee”), and (ii) all
fees, costs and expenses due and payable pursuant to Section 11.3 of the Credit
Agreement (including without limitation the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together with
any other fees separately agreed to by the Borrower and the Lender; provided
that, if, and to the extent any such fee, cost or expense is not invoiced prior
to the Bridge Loan Effective Date, such fee, cost or expense shall be due and
payable by the Borrower to the Lender within one (1) Business Day after delivery
to the Borrower of an invoice therefor; provided, further, that the Upfront
Bridge Fee and such other fees, costs and expenses may be deducted from the
proceeds of the Bridge Loan.

 

 4

 

SECTION 3.06. Representation, Warranties, No Material Adverse Effect, etc. The
representations and warranties set forth in this Agreement and each other Loan
Document are true and correct in all material respects as of the Bridge Loan
Effective Date (provided that any representations and warranties that are by its
terms qualified by materiality, Material Adverse Effect or similar qualification
shall be true and correct in all respects); no Default (other than the Specified
Defaults) shall have occurred and be continuing, or could reasonably be expected
to occur as a result of making the Bridge Loan on the Bridge Loan Effective
Date; and no Material Adverse Effect shall have occurred since December 31,
2017.

 

SECTION 3.07. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any of its Subsidiaries shall
be satisfactory in form and substance to the Lender and its counsel, and the
Lender and its counsel shall have received all information, approvals,
resolutions, opinions, documents or instruments as the Lender or its counsel may
reasonably request.

 

ARTICLE IV
Representations and Warranties

 

To induce the Lender to enter into this Agreement, each Obligor represents and
warrants to the Lender and each Lender as set forth below.

 

SECTION 4.01. Validity, etc. This Agreement and the Credit Agreement (after
giving effect to this Agreement) each constitutes the legal, valid and binding
obligation of each Obligor, enforceable in accordance with its respective terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 4.02. Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Agreement the following statements
shall be true and correct:

 

(a)       the representations and warranties set forth in the Credit Agreement
and each other Loan Document shall, in each case, be true and correct in all
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and

 

(b)       no Default or Event of Default (other than the Specified Defaults)
shall have then occurred and be continuing.

 

ARTICLE V
Confirmation

 

SECTION 5.01. Reaffirmation. Each Obligor hereby consents to the modifications
made to the Credit Agreement and each other Loan Document pursuant to this
Agreement and hereby agrees that, after giving effect to this Agreement, each
Loan Document to which it is a party, and all Obligations thereunder (including
(i) the guarantees made pursuant to Article X of the Credit Agreement and (ii)
those arising under the Forbearance Agreement), are and shall continue to be

 

 5

 

in full force and effect and the same are hereby ratified in all respects,
except that upon the occurrence of the Bridge Loan Effective Date, all
references in such Loan Documents to the “Credit Agreement”, “Loan Documents”,
“thereunder”, “thereof”, or words of similar import shall mean the Credit
Agreement and the other Loan Documents, as amended or otherwise modified by this
Agreement.

 

SECTION 5.02. Validity, etc. Each Obligor hereby represents and warrants, as of
the Bridge Loan Effective Date, that immediately after giving effect to this
Agreement, each Loan Document to which it is a party continues to be a legal,
valid and binding obligation of such Obligor, enforceable against such Person in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

ARTICLE VI
Miscellaneous

 

SECTION 6.01. No Waiver. Each of the Lender’s and each Lender’s respective
agreements not to pursue its respective rights and remedies until the occurrence
of the “Termination Date” as described in the Forbearance Agreement is temporary
and limited in nature. Except as expressly provided herein, (i) nothing
contained herein shall be deemed to constitute a waiver of the Specified
Defaults or any other Default or Event of Default or compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties and (ii) the
Lender and each Lender reserves all rights, privileges and remedies under the
Credit Agreement, the Forbearance Agreement and the other Loan Documents.

 

SECTION 6.02. Severability. In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 6.03. Integration. This Agreement, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof and supersede any and
all prior agreements, written or oral, with respect thereto.

 

SECTION 6.04. Cross-References; Headings. References in this Agreement to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Agreement. Headings and captions used in this Agreement are included for
convenience of reference only and shall not be given any substantive effect.

 

SECTION 6.05. Loan Document Pursuant to Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article XI thereof and all rules of interpretation set
forth in Article I thereof.

 

 6

 

SECTION 6.06. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

SECTION 6.07. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 6.08. Governing Law. This AGREEMENT shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
principles of conflicts of laws that would result in the application of the laws
of any other jurisdiction; provided that Section 5-1401 of the New York General
Obligations Law shall apply.

 

SECTION 6.09. Full Force and Effect; Limited Amendment. The Obligors each
jointly and severally agree that all of the representations, warranties, terms,
covenants, conditions and other provisions of the Credit Agreement and the other
Loan Documents shall remain unmodified and shall continue to be, and shall
remain, in full force and effect in all respects.  The agreements to forbear
contained in this Agreement shall be limited precisely as provided for herein to
the Specified Defaults and shall not be deemed to be an amendment to, waiver of,
consent to or modification of any term or provision of the Credit Agreement or
any other Loan Document or of any transaction or further or future action on the
part of any Obligor which would require the consent of the Lender or any Lender
under the Credit Agreement or any of the Loan Documents.

 

[Signature pages to follow]

 7

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 



  BORROWER:         ALLIQUA BIOMEDICAL, INC.,               By /s/ Brian Posner
  Name: Brian Posner   Title: CFO               GUARANTOR:         AQUAMED
TECHNOLOGIES, INC.,               By /s/ Brian Posner   Name: Brian Posner  
Title: CFO





 

 

 

Signature Page to Amendment Agreement

 

 8

 

 



LENDER:       PERCEPTIVE CREDIT HOLDINGS, LP   By Perceptive Credit
Opportunities GP, LLC,
its general partner               By /s/ Sandeep Dixit     Name: Sandeep Dixit  
  Title: Chief Credit Officer               By /s/ Sam Chawla     Name: Sam
Chawla     Title: Portfolio Manager  

 

 

 

Signature Page to Amendment Agreement

 

 9

 